Stephens, J.
1. It is the duty of a justice of the peace or other tribunal or person whose decision is sought to be reviewed upon certiorari, when answering the writ of certiorari, to certify and send up all of the proceedings in the cause to the superior court as directed in the writ of certiorari. Civil Code (1910), § 5183. The judge of the superior court therefore erred in overruling the exceptions to the answer of the trial judge upon the ground that copies of the pleadings and other parts of the record were not certified and sent up with the answer.
2. An assignment of error in a petition for certiorari, that the trial judge expressed an opinion upon the facts, without reciting what opinion was expressed, but merely reciting “ the exact evidence that the court stated being disclosed in the stenographic report,” is insufficient and presents no question for determination. It was therefore not error to overrule an exception to the answer upon the ground that the answer fails to either admit or deny the allegations of fact contained in the assignment of error. ■

Judgment reversed.


Jenkins, P. J., and Mill, J., concur.